DETAILED ACTION

                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                          Preliminary Amendment
	Claims 1, 2, 4-8, 11 and 12 have been amended; Claims 13 has been newly added; and claims 1-13 are currently pending. 

                                               Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                       Information Disclosure Statement
	The information disclosure statement filed on 11/12/2019 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                                   QUAYLE 
This application is in condition for allowance except for the following formal matters: 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
 “NEW NON-FULLERENE BASED HETEROCYCLIC COMPOUND AND ORGANIC ELECTRONIC DEVICE INCUDING SAME”
  

This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

In regards to claim 1, (NPL document titled: “S. et al. An Unfused-Core-Based Nonfullerene Acceptor Enables High-Efficiency Organic Solar Cells with Excellent Morphological Stability at High Temperatures. Adv. Mater. 2018 (First publication 

However, the prior arts of record neither anticipate nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art of record does not teach the claimed Formula 1 because of the prior art is missing the arylene or heterocyclic group as required in the claimed formula designated as L1 thru L4.   

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893